        Case 4:08-cr-00123-BMM Document 80 Filed 06/10/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF MONTANA
                         GREAT FALLS DIVISION

UNITED STATES OF AMERICA,
                                                      CR-08-123-GF-BMM
                 Plaintiff,
      vs.

CHANNING EDER,                                               ORDER

                 Defendant.


      United States Magistrate Judge John Johnston entered Findings and

Recommendations in this matter on June 10, 2020. (Doc. 79.)

      When a party makes no objections, the Court need not review de novo the

proposed Findings and Recommendations. Thomas v. Arn, 474 U.S. 140, 153-52

(1986). This Court will review Judge Johnston’s Findings and Recommendations,

however, for clear error. McDonnell Douglas Corp. v. Commodore Bus. Mach.,

Inc., 656 F.2d 1309, 1313 (9th Cir. 1981).

      Judge Johnston conducted a revocation hearing on June 9, 2020. (Doc. 75.)

The United States accused Eder of violating his conditions of his supervised

release by failing to report to the United States Probation Office within 72 hours of

his release from prison. (Doc. 72). At the revocation hearing, Eder admitted that he
        Case 4:08-cr-00123-BMM Document 80 Filed 06/10/20 Page 2 of 2



had violated the condition of his supervised release by failing to report to the United

States Probation Office within 72 hours of his release from prison. (Doc. 75.) The

violation that was admitted is serious and warrants revocation of Eder's supervised

release. Judge Johnston found that Eder’s violation warranted revocation, and

recommended that Eder receive a custodial sentence of 9 months, with no

supervised release to follow. (Doc. 66.) Eder waived the 14 day objection period

and her right to allocute before the undersigned.

      The violation proves serious and warrants revocation of Eder’s supervised

release. The Court finds no clear error in Judge Johnston’s Findings and

Recommendations.

      Accordingly, IT IS ORDERED that Judge Johnston’s Findings and

Recommendations (Doc. 79) are ADOPTED IN FULL.

       IT IS FURTHER ORDERED that Defendant Channing Eder be

incarcerated for 9 months, with no supervised release to follow.

      DATED this 10th day of June, 2020.
